Title: Instructions to Captain James Chrystie, 4 June 1779
From: Washington, George
To: Chrystie, James


        
          [4 June 1779, 4:00 A.M.]
        
        To proceed immediately to West Point To inform the Garrison where we are—two divisions at Pompton—one near Mr Lot’s about ten miles in the rear of the others—the whole to move this night at moon rising—by way of Ringwood & to press forward with all possible diligence.
        To assure them that I am determined at the utmost hazard to support the fort and that I expect it will hold out to the last extremity.
        To ascertain the precise strength of the Garrisons—the quantity of cannon stores and provisons and the state of the works—the degree of defence of which the garrison is susceptible.
        To give it as my opinion that no part of the garrison ought to be militia, but that the number necessary for its defence ought, if possible to be—furnished in Continental troops—More than a sufficiency should by all means be avoided.
        
        To understand precisely from General McDougall what is his strength situation and views—and what he would think most adviseable for cooperating with us in an attack upon the enemy.
        What prospects he has of provisons what militia he has applied for and whether his prospects of supplies would admit of calling for more—To recommend it to him—to apply in the most earnest manner for the aid of the Governments of Connecticut & New York for assisting in collecting and transporting supplies.
        To know what number of boats there are upon the River, and where the troops under General McDouga⟨ll⟩ could most conveniently cross over to this side to cooperate in an attack upon the enemy. what precautions had best be taken & what previous demonstrations made.
        To inquire what has been done with the stores at Fish Kill.
      